DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1; Figures 3, 4A-4D, 5A, 8A, 8B; and Claims 1-3 and 5-20 in the reply filed on 03/09/2022 is acknowledged.  However, claims 7-9 are not directed to the elected species.  Features of "the second section extending into the interior cavity" are shown in Figure 4G, non-elected species.  Accordingly, claims 7-9 are hereby withdrawn from consideration as being directed to a non-elected invention.

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16, line 4, "a plurality" should be changed to --the plurality--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrick (5259418) in view of Graham et al. (2013/0056105).

    PNG
    media_image1.png
    413
    976
    media_image1.png
    Greyscale

 	Hamrick discloses an MC cable assembly, comprising: at least one conductor; and a metal sheath disposed over the at least one conductor, the metal sheath comprising a continuous strip of metal having a plurality of revolutions, at least a first revolution of the plurality of revolutions including: a first section having a curved profile extending into an interior cavity of the metal sheath; a second section extending from the first section, the second section extending along a lengthwise axis; and a third section extending from the second section, the third section including a free end terminating within a recess defined by a curved profile of a first section of an adjacent revolution of the plurality of revolutions (re claims 1 and 10).

when the metal sheath is in a linear configuration (re claims 1 and 10).  
 	Graham et al. discloses a sheath (Fig. 14) comprising a plurality of revolutions, each including a first section having a curved profile; a second section  (1411) having a planar profile; and a third section extending from the second section, wherein the length of the second section, along the lengthwise axis, is at least one or two times the diameter of the first section.  It would have been obvious that depending on the specific use of the resulting sheath such as flexibility, stiffness or required length, one skilled in the art would modify the sheath of Hamrick such that the length of the second section, along the lengthwise axis, is at least one or two times the diameter of the first section as taught by Graham et al.

    PNG
    media_image2.png
    275
    853
    media_image2.png
    Greyscale

 	Modified cable assembly of Hamrick also discloses that the first section and the second section of the first revolution connect at a first inflection point, wherein the second section and the third section of the first revolution connect at a second inflection point, and wherein the adjacent revolution has a second section extending from the first section, the second section extending along the lengthwise axis, and wherein the first section and second section of the adjacent revolution connect at a first inflection point of the adjacent revolution, and wherein a distance between the second inflection point of the first revolution and the first inflection point of the adjacent revolution, along the lengthwise axis, is less than the diameter of the first section of the first revolution when the metal sheath is in a linear configuration (re claim 2); the length of the second section of the first revolution is also at least three times as large as the distance between the second inflection point of the first revolution and the first inflection point of the adjacent revolution when the metal sheath is in a linear configuration (re claims 3 and 11); the free end of the third section of the first revolution extends past a plane defined by a bottom most point of the first section of the adjacent revolution, the plane extending perpendicular to the second section (re claim 5); the free end of the third section extends towards an interior cavity of the metal sheath at a non-zero angle with respect to the plane (re claim 6); the first convolution third section mechanically interlocks with the second convolution first section (re claim 12); the first convolution second section and the second convolution second section each have a planar profile extending along the lengthwise axis (re claim 13).  Re claim 15, since the modified cable assembly of Hamrick comprises structure and material as .

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamrick in view of Graham et al. as applied to claim 10 above, and further in view of Duan et al. (10468159).
 	Duan et al. discloses a cable assembly comprising a metal sheath (47) having a thickness between 0.005 and 0.060 inches (col. 4, lines 23-24).  It would have been obvious to one skilled in the art to provide the metal sheath of Hamrick with a thickness between 0.005 and 0.060 inches since such thickness is typically the thickness of conventional outer armor strips as taught by Duan et al.

9.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrick in view of Tanner (2014/0238718).
 	Hamrick discloses a method of forming an MC cable assembly comprising features substantially as claimed including the length of the second section being at least three times as large as the distance between the second inflection point and the first inflection point of the adjacent helical revolution of the series of helical revolutions when the metal sheath is in a linear configuration.  Hamrick also discloses arranging the series of helical revolutions such that the free end of the 
 	Hamrick does not disclose first cabling a plurality of conductors together, then helically wrapping the strip of metal around the conductors to create the metal sheath (re claim 16).  Tanner discloses a method of forming a cable assembly comprising cabling a plurality of conductors together, then helically wrapping a strip of metal around the conductors to create a metal sheath (104, [0013]).  It would have been obvious to one skilled in the art to apply the teaching of Tanner when forming the cable assembly of Hamrick (i.e., cabling a plurality of conductors together, then helically wrapping a strip of metal around the conductors to create a metal sheath) to provide optimal impact resistance to the cable.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamrick in view of Ishihara (6792828).
Ishihara discloses a method comprising a step of passing a strip of metal through a die to form different sections on the strip (Fig. 4a).  It would have been obvious to one skilled in the art to form the first, second and third sections in the metal sheath of Hamrick by passing the metal strip through a die having predetermined configuration since forming a shaped metal sheet by passing the same through a die is known in the art as taught by Ishihara.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-3, 5-6, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,101,056. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of said patent disclose the invention as claimed.
13.	Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 11,282,619. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-11 of said patent disclose the invention as claimed.
14.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 11,282,619 in view of Ishihara.  Ishihara discloses a method comprising a step of passing a strip of metal through a die to form different sections on the strip (Fig. 4a).  It would have been obvious to one skilled in the art to form the first, second and third sections in the metal sheath of said patent by passing the metal strip through a die having predetermined configuration since forming a shaped metal sheet by passing the same through a die is known in the art as taught by Ishihara.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847